UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-33640 AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0326480 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x AtMay 17, 2010, the Registrant had10,025,069 shares of common stock outstanding. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 23 ITEM 1A. RISK FACTORS 23 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULT UPON SENIOR SECURITIES 23 ITEM 4. SUBMISSION OF MATERS TO A VOTE OF SECURITY HOLDERS 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 23 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Consolidated Financial Statements Unaudited Consolidated Balance Sheets - March 31, 2010 and December 31, 2009 4 Unaudited Consolidated Statements of Operations - Three Months Ended March 31, 2010 and 2009 5 Unaudited Consolidated Statements of Cash Flows - Three Months Ended March 31, 2010 and 2009 6 Notes to Unaudited Consolidated Financial Statements 7 3 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) March 31, 2010 December 31, 2009 Assets Current assets: Cash and cash equivalents $ $ Certificate of deposit Trading securities Accounts receivable, less allowance for doubtful accounts of $244,121 and $244,121, respectively Current portion of notes receivable Accounts and notes receivable from related parties Inventories Real estate held for sale Deposits forpipe inventorypurchases - Prepaid expenses and other current assets Total current assets Long-term notes receivable, less current portion Property and equipment, net of accumulateddepreciation and amortization Goodwill Intangible assets, net of amortization Other assets Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable and accrued expenses $ $ Short-term notes payable Accounts and notes payable to related parties - Current installments of long-term capital lease obligations Current installments of long-term debt Total current liabilities Long-term debt, less current installments Long-term capital lease obligations, less current installments Total liabilities Commitments and contingencies - - Equity: Preferred stock, $0.001 par value, 1,000,000 authorized; none issued - - Common stock, $0.001 par value, 50,000,000 authorized; 10,291,325 and 9,191,325 shares issued, respectively 9,969,069 and8,871,369 shares outstanding, respectively Additional paid-in capital Common stock subscription receivable ) - Accumulated deficit ) ) Less treasury stock, at cost 293,857 and 291,557 shares, respectively ) ) Total American International Industries, Inc.equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unauditedconsolidated financial statements. 4 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Revenues $ $ Costs and expenses: Cost of sales Selling, general and administrative Total operating expenses Operatingloss ) ) Other income (expenses): Interest and dividend income Delta lawsuit settlement - Realized gains (losses) on trading securities ) Unrealized gains (losses) on trading securities ) Interest expense ) ) Other income Total other income Loss before income tax ) ) Income tax expense Net loss ) ) Net income attributable to the noncontrolling interest Net loss attributable to American International Industries, Inc. $ ) $ ) Net loss per common share - basic and diluted $ (0.12
